EXHIBIT 10(b)15




BASE SALARIES OF NAMED EXECUTIVE OFFICERS


ALABAMA POWER COMPANY


The following are the annual base salaries, effective March 1, 2012, of the
Chief Executive Officer and Chief Financial Officer of Alabama Power Company and
certain other executive officers of Alabama Power Company who served during
2011.




Charles D. McCrary
President and Chief Executive Officer
$781,369
 
Philip Raymond
Executive Vice President, Chief Financial Officer,
and Treasurer
$284,591
 
Theodore J. McCullough
Senior Vice President
$225,884
 
Steven R. Spencer
Executive Vice President
$428,784
 






